Citation Nr: 1611628	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether VA correctly calculated the Appellant's countable income for the receipt of VA death pension benefits from February 1, 2008 to March 1, 2010.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to September 1974.  He died in February 2004.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.

This claim was previously before the Board in November 2015, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

The appellant's countable income from February 1, 2008 to March 1, 2010 for the purpose of determining eligibility for receipt of death pension pension benefits was correctly calculated.


CONCLUSION OF LAW

The reduction of non-service-connected pension benefits based on the Veteran's income for 2008, 2009, and 2010 was proper.  38 U.S.C.A. §§ 1503 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As explained below, this claim is being denied as a matter of law.  VCAA notice is not required because the United States Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The appellant is the surviving spouse of a Veteran who had qualifying wartime service; as such, she is basically eligible for a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. § 3.23 (2015).

Governing regulations provide that payments of any kind from any source shall be counted as income for improved death pension in the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271 (2015).  "Recurring income" means income that is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.), and that will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.

The rates of pension benefits for the relevant time period were published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21 (2015).  The maximum annual pension rate is adjusted from year to year.  As of February 1, 2008, the maximum annual income limitation for a surviving spouse with no dependents, and not in receipt of special monthly pension, was $7,498.00.  The income limit changed to $7,933.00 effective December 1, 2008.

In March 2012, the PMC informed the Appellant that they proposed to reduce her VA pension for the period from February 1, 2008 to March 1, 2010, and stop her pension effective March 1, 2010, based on Income Verification Match (IVM) evidence of unreported income.  The income was to be counted on a continuing basis from February 1, 2008.  The PMC also indicated they received evidence through a data exchange with the Social Security Administration (SSA) that she became eligible for SSA retirement benefits effective February 2009.  The Appellant was further notified that her countable income, effective March 1, 2010, exceeded the maximum annual death pension limit set by law for a surviving spouse with no dependents of $7,933.00, and therefore they proposed to stop her death pension payments as of this date.  

In her November 2013 Notice of Disagreement, the appellant wrote that she only receives income from SSA.  She denied receiving the income stated in the IVM report.  In November 2015, the Board remanded the claim in order for VA to obtain verification of the income from the IVM reports.  The PMC was unable to obtain the information because the payor stated that it could only be released to the appellant.  Therefore, there was substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  Furthermore, the appellant has not submitted documentation, such as tax statements, indicating that the information from the IVM reports was incorrect. 

No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The facts of the case establish that the appellant's income was properly calculated when her pension benefits were reduced due to the income listed in the IVM reports discussed above.  Furthermore, there are no grounds to exclude that income from her countable income.  See 38 C.F.R. §§ 3.271(a), 3.272.  Therefore, the appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Reduction of death pension benefits based upon countable income for the appellant, effective from February 1, 2008 to March 1, 2010, was proper, and the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


